Steven M. Skolnick Member of the Firm Tel Fax skolnick@lowenstein.com December 21, 2010 U.S. Securities and Exchange Commission Division of Corporate Finance Mail Stop 3030 treet, N.E. Washington, D.C.20549 Attn:John Archfield Re: Coffee Holding Co., Inc. (the "Company") Form 10-K for the Fiscal Year Ended October 31, 2009 Filed January 28, 2010 File No. 1-32491 Dear Mr. Archfield: The Company is in receipt of the letter of comment dated December 14, 2010 from the Staff (the “Staff”) of the Securities and Exchange Commission (the “SEC”).As discussed, the Company has requested an extension in its time to respond to the comment letter until Friday, January 7, 2011. If you have any questions with respect to the foregoing, please feel free to call me at 973-597-2476. Very truly yours, /s/ Steven Skolnick cc:Andrew Gordon, President & CEO – Coffee Holding Co.
